In re Holcomb, Danny T.; — Plaintiff(s); applying for supervisory and/or remedial writ, Transferred from 3rd Circuit; to the Court of Appeal, Third Circuit, No. KW88-1121; Parish of Calcasieu, 14th Judicial District Court, Div. “F”, No. 1407-81.
Granted in part. The district court is ordered to vacate and set aside the additional two year consecutive sentence imposed under La.R.S. 14:95.2, State v. Sanders, 523 So.2d 209 (La.1988). On the showing made, relator does not appear entitled to relief in connection with his claim that he is entitled to have vacated that portion of his sentence which provides for a jail term in the event of default of payment of the fine imposed.